IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                              United States Court of Appeals
                                                                       Fifth Circuit

                                 No. 06-51420                        F I L E D
                               Summary Calendar                     September 19, 2007

                                                                  Charles R. Fulbruge III
                                                                          Clerk
UNITED STATES OF AMERICA

                                             Plaintiff-Appellee
v.

JAMES MICHAEL ROBINSON

                                             Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 1:03-CR-163-1


Before REAVLEY, SMITH and BARKSDALE, Circuit Judges.
PER CURIAM:*
      James Michael Robinson appeals from the sentence imposed following
revocation of his term of supervised release, arguing that his 24-month sentence
was unreasonable. The district court twice modified Robinson’s terms of release,
but Robinson continued to violate the terms of his supervision. The record
reflects that the district court properly considered the 18 U.S.C. § 3553(a) factors
when imposing Robinson’s sentence. See United States v. Gonzalez, 250 F.3d
923, 930 (5th Cir. 2001).      Robinson’s sentence, which was the statutory


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 06-51420

maximum, was neither unreasonable nor plainly unreasonable. See United
States v. Hinson, 429 F.3d 114, 120 (5th Cir. 2005). Accordingly, the judgment
of the district court is AFFIRMED.




                                      2